Opinion by
President Judge Crumlish,
Walter Placek appeals a Luzerne County Common Pleas Court order denying objections to a Nomination Certificate. We affirm.
The Luzerne County Republican Committee nominated John Shinal for a seat on the Wyoming Area School Board left vacant by a member’s death. Since it was too late to utilize the primary election process, Shinal was nominated in accordance with Section 993 of the Pennsylvania Election Code,1 which provides that a political party can nominate a candidate to fill a vacancy by filing a nomination certificate with the County Election Bureau. Placek argues that the certificate did not contain the required information and that the Party Rules did not provide for the implementation of this nominating procedure.
Based on the record, we find that the certificate contains the information required by Section 994 of the Election Code.2 We also conclude that the Committee acted within the authority granted by Article VI, Paragraph 2, of the “Rules of the Republican Party of Luzerne County.”
Affirmed.
Order
The Luzerne County Common Pleas Court order, dated September 24, 1981, No. 3486-C of 1981, is affirmed.

 Section 993 of the Act of June 3, 1937, P.L. 1333, added by Section 1 of the Act of August 26, 1953, P.L. 1479, as amended, 25 P.S. §2953.


 25 P.S. §2954.